


Exhibit 10(b)

 

SECOND AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This second amended and restated agreement (the “Agreement”) is made as of the
31st day of December, 2008, by and between CONSTELLATION ENERGY GROUP, INC. (the
“Company”) and Michael J. Wallace (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to a Change in Control
Severance Agreement dated as of August 9, 2004 (the “Original Agreement”);

 

WHEREAS, the Company and the Executive are parties to an Amended and Restated
Change in Control Severance Agreement dated as of December 20th, 2005, and
modified by letter agreement dated February 15, 2006 (“the Amended Agreement”);

 

WHEREAS, the Company and the Executive desire to amend and restate the Amended
Agreement so that the Amended Agreement will be replaced in its entirety with
this Agreement;

 

WHEREAS, the Company wishes to encourage the orderly succession of management in
the event of a Change in Control (as hereinafter defined);

 

WHEREAS, the Company desires to maintain a severance benefit for the Executive
covering the period from the date of a Change in Control until the end of the
twenty-four month period following the date of a Change in Control, to avoid the
loss or the serious distraction of the Executive to the detriment of the Company
and its stockholders prior to and during such period when the Executive’s
undivided attention and commitment to the needs of the Company would be
particularly important;

 

WHEREAS, the Executive desires to devote the Executive’s time and energy for the
benefit of the Company and its stockholders and not to be distracted as a result
of a Change in Control.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Definitions.

 

1.1                                 Annual Award Amount.  The term “Annual Award
Amount” means, as of the applicable date of determination, the average of the
two highest annual incentive awards under the Company’s annual incentive plan
(or the annual incentive plan maintained by a successor Company or a Subsidiary)
payable or actually paid under the terms of such annual incentive plan for the
performance year during which the date of determination occurs, and in respect
of the last four years to the Executive prior to the date of determination;
provided, however, that (a) if the Executive has not been employed by the
Company or a Subsidiary for a sufficient length of time to have been eligible
for payment of at least two annual incentive awards, deemed target award payout
shall be used for the one or two years for which the Executive was not so
eligible, except that the maximum payout shall be used for the performance year
in which the date of determination occurs; (b) for any year during which an
annual incentive award was paid or is payable to the Executive that

 

--------------------------------------------------------------------------------


 

was prorated because of less than a year of plan participation, such award shall
be annualized, except that for the year in which the date of determination
occurs, the maximum payout shall be used; and (c) for any year during which a
guaranteed minimum annual incentive award amount was paid or is payable to the
Executive, such full (not prorated because of less than a full year of plan
participation) guaranteed annual incentive amount shall be used for such year.

 

1.2                                 Board.  The term “Board” means the Board of
Directors of the Company.

 

1.3                                 Cause.  The term “Cause” means the
occurrence of any one or more of the following:

 

(a)                                  The Executive is convicted of a felony
involving moral turpitude or that involves the misappropriation of property of
the Company or a Subsidiary; or

 

(b)                                 The Executive engages in conduct or
activities that constitutes disloyalty to the Company or a Subsidiary and such
conduct or activities are materially damaging to the property, business or
reputation of the Company or a Subsidiary; or

 

(c)                                  The Executive persistently fails or refuses
to comply with any written direction of an authorized representative of the
Company other than a directive constituting an assignment described in
Section 1.7(a); or

 

(d)                                 The Executive embezzles or knowingly, and
with intent, unlawfully appropriates any corporate opportunity of the Company or
a Subsidiary.

 

A termination of the Executive’s employment for Cause for purposes of this
Agreement shall be effected in accordance with the following procedures.  The
Company shall give the Executive written notice (“Notice of Termination for
Cause”) of its intention to terminate the Executive’s employment for Cause,
setting forth in reasonable detail the specific conduct of the Executive that it
considers to constitute Cause and the specific provision(s) of this Agreement on
which it relies, and stating the date, time and place of the Board Meeting for
Cause.  The “Board Meeting for Cause” means a meeting of the Board at which the
Executive’s termination for Cause will be considered, that takes place not less
than ten (10) and not more than twenty (20) business days after the Executive
receives the Notice of Termination for Cause.  The Executive shall be given an
opportunity, together with counsel, to be heard at the Board Meeting for Cause.
 The Executive’s Termination for Cause shall be effective when and if a
resolution is duly adopted at the Board Meeting for Cause by a two-thirds vote
of the entire membership of the Board, excluding employee directors, stating
that in the good faith opinion of the Board, the Executive is guilty of the
conduct described in the Notice of Termination for Cause, and that conduct
constitutes Cause under this Agreement.

 

Notwithstanding the foregoing, no event described hereunder shall constitute
Cause if such event is a result of an isolated, insubstantial and inadvertent
action that is not taken in bad faith and that is remedied by the Executive
within ten (10) days after receipt of the Notice of Termination for Cause by the
Executive from the Company.

 

1.4                                 Change in Control.  The term “Change in
Control” means the occurrence of any one of the following events:

 

2

--------------------------------------------------------------------------------


 

(a)                                  individuals who, on January 24, 2003,
constitute the Board (the ‘‘Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to January 24, 2003, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

 

(b)                                 any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(b) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions: (A) by the Company or any Subsidiary, (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (c)), or (E) pursuant to any acquisition by
Executive or any group of persons including Executive (or any entity controlled
by Executive or any group of persons including Executive);

 

(c)                                  there is consummated a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company or any of its Subsidiaries (a “Business Combination”),
unless immediately following such Business Combination: (A) more than 60% of the
total voting power of (x) the corporation resulting from such Business
Combination (the “Surviving Corporation”), or (y) if applicable, the ultimate
parent corporation that directly or indirectly has beneficial ownership of at
least 95% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 20% or more of the total voting power

 

3

--------------------------------------------------------------------------------


 

of the outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(d)                                 the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company, or the consummation
of a sale of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

1.5                                 Effective Date.  The term “Effective Date”
means the first date during the term of this Agreement on which a Change in
Control occurs provided that the Executive is employed by the Company or a
Subsidiary on such date.  Anything in this Agreement to the contrary
notwithstanding, if the Executive’s employment with the Company or a Subsidiary
has terminated for any reason prior to the first date on which a Change in
Control occurs, this Agreement shall be null and void as of the date of such
termination of employment; provided, however, that if it is reasonably
demonstrated that such termination (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change in Control, or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination.

 

1.6                                 Eligible to Retire.  The term “Eligible to
Retire” means an Executive who has met the eligibility requirements for
retirement under any Company or Subsidiary supplemental executive non-qualified
defined benefit retirement plan in which the Executive participated immediately
prior to the occurrence of a Qualifying Termination.

 

1.7                                 Good Reason.  The term “Good Reason” means,
without the Executive’s express written consent, the occurrence after the
Effective Date of any one or more of the following:

 

(a)                                  The assignment to the Executive of duties
materially inconsistent with the Executive’s authorities, duties,
responsibilities, and status (including offices, title and reporting
relationships) as an executive and/or officer of the Company or a Subsidiary
immediately prior to the Effective Date, or a material reduction or

 

4

--------------------------------------------------------------------------------


 

alteration in the nature or status of the Executive’s authorities, duties, or
responsibilities from those in effect immediately prior to the Effective Date,
(including as a type of such reduction or alteration for an Executive who is an
officer of a publicly traded company immediately prior to the Effective Date,
the Executive occupying the same position or title but with a company whose
stock is not publicly traded) unless such act is remedied by the Company or such
Subsidiary within 10 business days after receipt of written notice thereof given
by the Executive; or

 

(b)                                 A reduction by the Company or a Subsidiary
of the Executive’s base salary in effect immediately prior to the Effective Date
or as the same shall be increased from time to time, unless such reduction is
less than ten percent (10%) and it is either (i) replaced by an incentive
opportunity equal in value; or is (ii) consistent and proportional with an
overall reduction in management compensation due to extraordinary business
conditions, including but not limited to reduced profitability and other
financial stress (i.e., the base salary of the Executive will not be singled out
for reduction in a manner inconsistent with a reduction imposed on other
executives of the Company or such Subsidiary); or

 

(c)                                  The relocation of the Executive’s office
more than 50 miles from the Executive’s office immediately prior to the
Effective Date; or

 

(d)                                 Failure of the Company or a Subsidiary
(whichever is the Executive’s employer) to provide (i) the Executive the
opportunity to participate in all applicable incentive, savings and retirement
plans, practices, policies and programs of the Company or such Subsidiary to the
same extent as other senior executives (or, where applicable, retired senior
executives) of the Company or such Subsidiary, and (ii) the Executive and/or the
Executive’s family, as the case may be, the opportunity to participate in, and
receive all benefits under, all applicable welfare benefit plans, practices,
policies and programs provided by the Company or such Subsidiary, including,
without limitation, medical, prescription, dental, disability, sick benefits,
accidental death and travel insurance plans and programs, to the same extent as
other senior executives (or, where applicable, retired senior executives) of the
Company or such Subsidiary; or

 

(e)                                  Failure of the Company or a Subsidiary
(whichever is the Executive’s employer) to provide the Executive such
perquisites as the Company or such Subsidiary may establish from time to time
which are commensurate with the Executive’s position and at least comparable to
those received by other senior executives at the Company or such Subsidiary; or

 

(f)                                    The aggregate benefits provided to the
Executive by the Company following a Change in Control are materially less than
the aggregate benefits made available to the Executive immediately prior to such
Change in Control; or

 

(g)                                 The failure by the Company to comply with
paragraph (c) of Section 14 of this Agreement; or

 

5

--------------------------------------------------------------------------------


 

(h)                                 Any other substantial breach of this
Agreement by the Company that either is not taken in good faith or is not
remedied by the Company promptly after receipt of notice thereof from the
Executive.

 

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness.  The
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein;
provided, however, a termination of employment by the Executive for Good Reason
for purposes of this Agreement shall be effectuated by giving the Company
written notice (“Notice of Termination for Good Reason”) of the termination, at
any time during the Protection Period, setting forth in reasonable detail the
specific conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relied.  Unless the
parties agree otherwise, a termination of employment by the Executive for Good
Reason shall be effective on the thirtieth (30th) day following the date when
the Notice of Termination for Good Reason is given during which time the Company
shall have the opportunity to remedy the conduct, unless the notice sets forth a
later date (which date shall in no event be later than sixty (60) days after the
notice is given); provided, however, that no event described hereunder shall
constitute Good Reason if such event is a result of an isolated, insubstantial
and inadvertent action that is not taken in bad faith and that is remedied by
the Company within ten (10) days after receipt of the Notice of Termination for
Good Reason by the Company from the Executive.  If the Executive continues to
provide services to the Company after one of the events giving rise to Good
Reason has occurred, it will be in no way considered a waiver of the Executive’s
right to terminate his employment at any time during the Protection Period for
Good Reason in connection with such event.

 

1.8                                 Ineligible to Retire.  The term “Ineligible
to Retire” means an Executive who has not met the eligibility requirements for
retirement under any Company or Subsidiary supplemental executive non—qualified
defined benefit retirement plan in which the Executive participated immediately
prior to the occurrence of a Qualifying Termination.

 

1.9                                 Qualifying Termination.  The term
“Qualifying Termination” means

 

(a)                                  The occurrence of any one or more of the
following employment termination events during the period beginning with the
Effective Date and ending on the second anniversary of such date, shall
constitute a “Qualifying Termination”:

 

(i)                                     The Company’s termination of the
Executive’s employment without Cause (as defined in Section 1.3); or

 

(ii)                                  The Executive’s resignation for Good
Reason (as defined in Section 1.7).

 

(b)                                 A Qualifying Termination shall not include a
termination of employment by reason of death, disability, the Executive’s
voluntary termination of employment without Good Reason, or the Company’s
termination of the Executive’s employment for Cause.

 

6

--------------------------------------------------------------------------------


 

(c)                                  The date of a Qualifying Termination shall
be the date the Executive has a separation from service under Internal Revenue
Code Section 409A and the regulations thereunder.

 

1.10                           Protection Period.  The Term “Protection Period”
means the two (2) year period commencing on the Change in Control and ending on
the second anniversary of the Change in Control.

 

1.11                           Subsidiary.  The term “Subsidiary” means any
corporation with respect to which the Company owns a majority of the outstanding
shares of common stock or has the power to vote or direct the voting of
sufficient securities to elect a majority of the directors.

 

2.                                       Severance Benefits for an Executive
Ineligible to Retire.  Upon the occurrence of a Qualifying Termination with
respect to an Executive who is Ineligible to Retire:

 

(a)                                  Severance Payment.  The Company shall pay
to the Executive an amount equal to three times the sum of (i) the greater of
(A) the Executive’s annual base salary as of immediately prior to the occurrence
of the Change of Control or (B) the Executive’s annual base salary (as in effect
on the date of the Qualifying Termination, not reduced by any reduction
described in Section 1.7(b) above that would constitute Good Reason) and
(ii) the greater of (A) the Annual Award Amount, determined with the date of the
Change of Control as the date of determination, or (B) the Annual Award Amount,
determined with the date of the Qualifying Termination as the date of
determination.  The payment shall be made in a lump sum after the Qualifying
Termination, and within 5 business days after the Company receives the executed
agreement referred to in 2(e) below but in no case prior to the expiration of
any period during which the Executive is permitted to revoke such agreement.

 

(b)                                 Supplemental Retirement Benefits.  For
purposes of determining the Executive’s supplemental retirement benefits which
the Executive is entitled to under the Company’s supplemental non-qualified
retirement plan in which the Executive participated immediately prior to the
Qualifying Termination (or the supplemental retirement plan maintained by a
successor company or a Subsidiary), (i) the Executive’s service percentage shall
be computed by adding three years of executive-level service to the Executive’s
actual service, provided that the Executive’s service percentage shall not be
deemed to be less than 40%; (ii) any minimum age and service eligibility
requirements for such benefits shall be waived and such benefits shall be fully
vested; (iii) Annual Award Amount shall be used to compute such benefits in lieu
of any other annual incentive award amount under such plan and (iv) for purposes
of computing the present value of the benefit to be paid to the Executive at age
62, three years will be added to the Executive’s age.  Notwithstanding the
foregoing, on a Qualifying Termination, the Executive will be entitled to
receive an amount equal to the greater of (i) the amount that would have been
payable under this Section 2(b) under the supplemental non-qualified retirement
plan in which he participated had the Qualifying Termination occurred on the
Change in Control or (ii) the amount

 

7

--------------------------------------------------------------------------------


 

payable under this Section 2(b) under the supplemental non-qualified retirement
plan in which he participated as of the date of the Qualifying Termination.

 

(c)                                  Severance Health Benefits.  Commencing upon
a Qualifying Termination and continuing through the third anniversary of such
Qualifying Termination, the Executive and/or the Executive’s family, as the case
may be, shall receive all medical and dental benefits and any life insurance
coverage provided to active employees of the Company, and such benefits shall be
provided on an insured basis. In addition, if the Executive has attained age
fifty (50) as of his Qualifying Termination (or would have attained age fifty
(50) had he remained employed through the period ending on the third anniversary
of his Qualifying Termination), the Company shall make available to the
Executive insured medical and dental benefits at prevailing retiree coverage
rates (based on the executive’s age and deemed service on the third anniversary
of his Qualifying Termination), beginning upon the third anniversary of the
Executive’s Qualifying Termination and lasting for the Executive’s life. The
Executive must elect retiree medical and dental coverage within five (5) years
after the third anniversary of his Qualifying Termination, in order to be
entitled to the benefit described in the second sentence of this paragraph, and
will commence receiving such coverage effective as soon as practicable after the
date of such election in accordance with the terms of the applicable retiree
medical and dental programs.  If the Company either cannot, or chooses not to,
provide the benefits in the first or second sentences, as applicable, the
Company may provide such benefits on a non-insured basis or may instead provide
adequate compensation to the Executive such that he may purchase the benefit
from a 3rd party on a tax neutral basis.

 

(d)                                 Release.  The benefits described in this
Section 2 are payable by the Company to the Executive only if after the date of
the Qualifying Termination, the Executive executes (and does not subsequently
revoke) in writing and submits to the Company a mutual release and waiver of
legal claims, including those against the Company and its Subsidiaries, in the
form attached hereto. Following receipt of the Executive’s signed mutual release
pursuant to this Agreement, which release shall be delivered to the Company no
later than sixty (60) days following the date of the Qualifying Termination
(absent the existence of a material dispute between the parties regarding the
benefits), the Company shall have ten (10) days from the date such release
becomes irrevocable to execute the release and deliver a copy to the Executive. 
If the Company fails to execute such release within the time frame established
by the preceding sentence, the release shall be deemed to have been signed by
the Company and shall be fully enforceable by each party against the other.

 

(e)                                  Benefits Paid to Estate of Executive on
Death. If the Executive dies (i) after termination of the Executive’s employment
without Cause or (ii) after providing the Company with Notice of Termination for
Good Reason during the Protection Period and a Good Reason event has occurred,
but before all payments or benefits due to him under this Agreement have been
paid, then in such case any payments and benefits due to him at the time of his
death under this Agreement, shall be

 

8

--------------------------------------------------------------------------------


 

paid to his estate in accordance with the same terms as described in the
provisions of this Agreement. Such benefits shall expressly include continuation
of any severance health benefits for which the Executive was eligible under
Section 2(c) for the Executive’s family.

 

3.                                       Severance Benefits for an Executive
Eligible to Retire.  Upon the occurrence of a Qualifying Termination with
respect to an Executive who is Eligible to Retire:

 

(a)                                  Severance Payment.  The Company shall pay
to the Executive an amount equal to the amount determined under Section 2(a) of
this Agreement.  The payment shall be made in a lump sum after the Qualifying
Termination, and within 5 business days after the Company receives the executed
agreement referred to in Section 3(e) below, but in no case prior to the
expiration of any period during which the Executive is permitted to revoke such
agreement.

 

(b)                                 Supplemental Retirement Benefits.  For
purposes of determining the Executive’s supplemental retirement benefits which
the Executive is entitled to under the Company’s supplemental non-qualified
retirement plan in which the Executive participated immediately prior to the
Qualifying Termination (or the supplemental retirement plan maintained by a
successor company or a Subsidiary), (i) the Executive’s service percentage shall
be computed by adding three years of executive-level service to the Executive’s
actual service, provided that the Executive’s service percentage shall not be
deemed to be less than 40%; (ii) Annual Award Amount shall be used to compute
such benefits in lieu of any other annual incentive award amount under such
plan; and (iii) for purposes of computing the present value of the benefit to be
paid to the Executive at age 62, three years will be added to the Executive’s
age.   Notwithstanding the foregoing, on a Qualifying Termination, the Executive
will be entitled to receive an amount equal to the greater of (i) the amount
that would have been payable under this Section 3(b) under the supplemental
non-qualified retirement plan in which he had participated had the Qualifying
Termination occurred on the Change in Control or (ii) the amount payable under
this Section 3(b) under the supplemental non-qualified retirement plan in which
he participated as of the date of the Qualifying Termination.

 

(c)                                  Severance Health Benefits.  Commencing upon
a Qualifying Termination and continuing through the third anniversary of such
Qualifying Termination, the Executive and/or the Executive’s family, as the case
may be, shall receive all medical and dental benefits and any life insurance
coverage provided to active employees of the Company, and such benefits shall be
provided on an insured basis.  In addition, if the Executive has attained age
fifty (50) as of his Qualifying Termination (or would have attained age fifty
(50) had he remained employed through the period ending on the third anniversary
of his Qualifying Termination), the Company shall make available to the
Executive insured medical and dental benefits at prevailing retiree coverage
rates (based on the executive’s age and deemed service on the third anniversary
of his Qualifying Termination), beginning upon the third anniversary of the
Executive’s Qualifying Termination

 

9

--------------------------------------------------------------------------------

 

and lasting for the Executive’s life. The Executive must elect retiree medical
and dental coverage within five (5) years after the third anniversary of his
Qualifying Termination, in order to be entitled to the benefit described in the
second sentence of this paragraph, and will commence receiving such coverage
effective as soon as practicable after the date of such election in accordance
with the terms of the applicable retiree medical and dental programs. If the
Company either cannot, or chooses not to, provide the benefits in the first or
second sentences, as applicable, the Company may provide such benefits on a
non-insured basis or may instead provide adequate compensation to the Executive
such that he may purchase the benefit from a 3rd party on a tax neutral basis.

 

(d)                                 Release.  The benefits described in this
Section 3 are payable by the Company to the Executive only if after the date of
the Qualifying Termination, the Executive executes (and does not subsequently
revoke) in writing and submits to the Company a mutual release and waiver of
legal claims, including those against the Company and its Subsidiaries, in the
form attached hereto. Following receipt of the Executive’s signed mutual release
pursuant to this Agreement, which release shall be delivered to the Company no
later than sixty (60) days following the date of the Qualifying Termination
(absent the existence of a material dispute between the parties regarding the
benefits), the Company shall have ten (10) days from the date such release
becomes irrevocable to execute the release and deliver a copy to the Executive. 
If the Company fails to execute such release within the time frame established
by the preceding sentence, the release shall be deemed to have been signed by
the Company and shall be fully enforceable by each party against the other.

 

(e)                                  Benefits Paid to Estate of Executive on
Death. If the Executive dies (i) after termination of the Executive’s employment
without Cause or (ii) after providing the Company with Notice of Termination for
Good Reason during the Protection Period and a Good Reason event has occurred,
but before all payments of benefits due to him under this Agreement have been
paid, then in such case any payments and benefits due to him at the time of his
death under this Agreement, shall be paid to his estate in accordance with the
same terms as described in the provisions of this Agreement. Such benefits shall
expressly include continuation of any severance health benefits for which the
Executive was eligible under Section 3(c) for the Executive’s family.

 

4.                                       Grant of Replacement Options upon a
Change in Control. Some or all of the outstanding options to purchase common
stock of the Company outstanding under the Company’s equity compensation plans
(the “Equity Plans”) as of the occurrence of a Change in Control will be
cashed-out in accordance with the terms of the applicable plans in connection
with any Change in Control (the “Cashed-Out Options”).  As soon as practicable
following the occurrence of a Change in Control, the Company shall, subject to
shareholder approval, cause the applicable committee or committees administering
the Equity Plans to grant the Executive additional stock options (the
“Replacement Options”) to purchase common stock of the Company (or, if the
Company is not the surviving entity in connection with a Change in Control,
common stock of the surviving entity).  The

 

10

--------------------------------------------------------------------------------


 

Replacement Options will (i) be granted on substantially the same terms and
conditions as the Cashed-Out Options (including provisions related to the term),
(ii) have an exercise price equal to the greater of (A) the fair market value of
the underlying common stock at the time of grant and (B) the exercise price of
the Cashed-Out Options to which they relate, as adjusted to take into account
the transaction or transactions that resulted in the Change in Control,
(iii) relate to the same number of shares as the Cashed-Out Options (as adjusted
to take into account the transaction or transactions that resulted in the Change
in Control), (iv) vest in accordance with the terms of the schedule of the
Cashed-Out Options to which they relate (excluding any vesting that occurs as a
result of such Change in Control and, for purposes of determining the vesting
schedule, the Replacement Options will be deemed to have been granted at the
time of grant of the Cashed-Out Options to which they relate), and (v) will
remain exercisable for the same period as the Cashed-Out Options would have been
exercisable had they not been terminated. The Replacement Options shall vest in
full as of a Qualifying Termination.  Notwithstanding anything to the contrary
set forth herein, the Replacement Options will not vest in connection with a
subsequent transaction (the “Subsequent Transaction”) following the Change in
Control in which such Replacement Options were granted (the “Initial Change in
Control”) that would constitute a Change in Control if such Subsequent
Transaction merely increases the percentage ownership of common stock of the
Company held by the person or entity whose initial acquisition of common stock
of the Company triggered the Initial Change in Control.

 

5.                                       Non-Exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or a successor company or a Subsidiary (whichever is the Executive’s employer)
for which the Executive may qualify, nor shall anything in this Agreement limit
or otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or a successor Company or such Subsidiary.  However,
if the Executive receives severance benefits under this Agreement, the Executive
is not also entitled to any benefit under any other severance plan, program,
arrangement or agreement maintained by the Company or a Subsidiary.  Vested
benefits and other amounts that the Executive is otherwise entitled to receive
under any incentive compensation (including, but not limited to any restricted
stock or stock option agreements), deferred compensation and other benefit
programs listed in Section 1.7(d), life insurance coverage, or any other plan,
policy, practice or program of, or any contract or agreement with, the Company
or a successor Company or such Subsidiary on or after the date of the Qualifying
Termination shall be payable in accordance with the terms of each such plan,
policy, practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.

 

6.                                       Full Settlement.  The Company’s
obligation to make the payments provided for in, and otherwise to perform its
obligations under, this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and,

 

11

--------------------------------------------------------------------------------


 

such amounts shall not be reduced, regardless of whether the Executive obtains
other employment.

 

7.             Certain Additional Payments by the Company.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution (including an acceleration of vesting, or a lapse of restrictions
on amounts otherwise subject to vesting) by the Company to or for the benefit of
the Executive (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereon) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.

 

(b)                                 Subject to the provisions of paragraph
(c) of this Section 7, all determinations required to be made under this
Section 7, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by one of the major internationally
recognized certified public accounting firms (commonly referred to, as of the
date hereof, as a Big Four firm) designated by the Executive and approved by the
Company (which approval shall not be unreasonably withheld) (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within fifteen (15) business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company.  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group affecting the change
of control, the Executive shall designate another Big Four accounting firm
(subject to the approval of the Company, which approval shall not be
unreasonably withheld) to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.  Any Gross-Up Payment, as determined pursuant to this Section 7, shall
be paid by the Company to the Executive within five (5) days of the receipt of
the Accounting Firm’s determination.  Any determination by the Accounting Firm
shall be binding upon the Company and the Executive.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”) consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to

 

12

--------------------------------------------------------------------------------


 

paragraph (c) of this Section 7 and the Executive thereafter is required to make
a payment of any Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Executive.

 

(c)                                  The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten (10) business days
after the Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim,

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim;

 

PROVIDED, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after—tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this paragraph (c) of Section 7, the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; PROVIDED, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise

 

13

--------------------------------------------------------------------------------


 

Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and PROVIDED, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(d)                                 If, after the receipt by the Executive of an
amount advanced by the Company pursuant to paragraph (c) of this Section 7, the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall promptly take all necessary action to obtain such refund and
(subject to the Company’s complying with the requirements of paragraph (c) of
this Section 7) upon receipt of such refund shall promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).  If after the receipt by the Executive of an
amount advanced by the Company pursuant to paragraph (c) of this Section 7, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

 

(e)                                  Notwithstanding anything herein to the
contrary, the Company shall pay all amounts that it is required to pay to or on
behalf of the Executive under the foregoing provisions of this Section 7 not
later than the end of the calendar year following (1) the calendar year in which
the related Taxes are remitted to the applicable taxing authority, or (2) in the
case of amounts relating to a claim described in Section 7(c) that does not
result in the remittance of any Taxes, the calendar year in which the claim is
finally settled or otherwise resolved.

 

8.             Certain Additional Agreements under Section 409A.

 

(a)                                  In the event the payment of any amounts
under this Agreement would be treated as non-qualified deferred compensation
under Section 409A of the Code, such payment will be delayed for six (6) months
after the date of the Executive’s Qualifying Termination if required in order to
avoid additional tax under Section 409A of the Code; provided, however, that if
the Executive incurs a separation from service within the meaning of Code
section 409A prior to his Qualifying Termination, then such six (6) month delay
period shall commence with the date of his prior separation from service.  If
the Executive dies within six (6) months following a Qualifying Termination (or
his prior separation from service, if applicable), any such delayed payments
shall not be further delayed, and shall be

 

14

--------------------------------------------------------------------------------


 

immediately payable to the Executive’s estate in accordance with the applicable
provisions of this Agreement.

 

(b)                                 The Company intends that this Agreement will
comply and be administered in accordance with the rules and requirements of
Section 409A of the Code, including the applicable exemptions thereunder.  The
Company will not take any action that would expose any payment or benefit to the
Executive under this Agreement or under any plan, arrangement or other agreement
to the additional tax imposed under Section 409A of the Code, unless (i) the
Company is obligated to take the action under an agreement, plan or arrangement
to which the Executive is a party, (ii) the Executive requests the action,
(iii) the Company advises the Executive in writing that the action may result in
the imposition of the additional tax and (iv) the Executive subsequently
requests the action in a writing that acknowledges that he will be responsible
for any effect of the action under Section 409A of the Code.  The Company will
hold the Executive harmless for any action it may take in violation of this
paragraph.

 

(c)                                  It is the parties’ intention that the
benefits and rights to which the Executive could become entitled in connection
with the termination of employment covered under this Agreement comply with
Section 409A of the Code, including the applicable exemptions thereunder.  If
the Executive or the Company believes, at any time, that any of such benefit or
right does not so comply, he or it will promptly advise the other party and will
negotiate reasonably and in good faith to amend the terms of such arrangement
such that it complies (with the most limited possible economic effect on the
Executive and on the Company).

 

(d)                                 Any obligation of the Company to reimburse
the Executive for legal, accounting or any other type of professional fees shall
continue for the Executive’s life and, if later, until the complete disposition
of all relevant claims.  In addition, all benefits in the nature of
reimbursements or in-kind services shall comply with the requirements of Treas.
Reg. § 1.409A-3(i)(1)(iv) to the extent applicable.  For this purpose, (i) the
amount of expenses eligible for reimbursement, or benefits provided, in one
calendar year shall not affect the expenses eligible for reimbursement, or
benefits to be provided, in any other calendar year, (ii) the reimbursement of
any expense shall be made promptly, but in no event later than the last day of
the calendar year next following the calendar year in which the expense was
incurred, and (iii) the right to any reimbursement or benefit shall not be
subject to liquidation or exchange for any other benefit.

 

(e)                                  Each payment made pursuant to Sections
2(a) or (c) and Sections 3(a) or (c) shall constitute a separate payment for
409A purposes.

 

(f)                                    Any payment made pursuant to this
Agreement that would constitute a gross-up payment under Treasury Regulation
1.409A-3(i)(1)(v) shall be made in accordance with the timing requirements set
forth in that regulation.

 

15

--------------------------------------------------------------------------------


 

9.             Termination of Agreement.  This Agreement shall remain in effect
from the date hereof until the last day of the twenty-fourth calendar month
following the date of a Change in Control.  Further, upon a Qualifying
Termination, this Agreement shall continue until the Company or its successor
shall have fully performed all of its obligations thereunder with respect to the
Executive, with no future performance being possible.  This Agreement may be
terminated at any time by the Board with the written consent of the Executive. 
Notwithstanding the foregoing, this Agreement shall automatically terminate upon
cessation of Executive’s employment with the Company and its Subsidiaries prior
to the Effective Date.

 

10.           Amendment of Agreement.  This Agreement may be amended at any time
by the Board with the written consent of the Executive.

 

11.           Construction.  Wherever any words are used herein in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form, they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

 

12.           Governing Law.  This Agreement shall be governed by the laws of
Maryland.

 

13.           Dispute Resolution.  The parties agree that any disputes, claims,
complaints or causes of action of any type or kind (including but not limited to
any disputes relating in any way to this Agreement) which the parties may have
between themselves shall be resolved by final and binding arbitration using a
single arbitrator from the American Arbitration Association pursuant to its then
existing commercial arbitration rules. The arbitration proceedings shall be
conducted in Baltimore, Maryland, unless the parties mutually agree in writing
to a different location. Prior to presiding over any such dispute, any
arbitrator shall be required to consent in writing that he or she shall reach a
final decision within four (4) months after a claim has been filed and within
sixty (60) days after final submission. Any award rendered in the arbitration
may be enforced in any court of competent jurisdiction. Pending the resolution
of any such claim or dispute, the Executive (and his beneficiaries) shall
continue to receive all payments and benefits due under this Agreement or
otherwise, except to the extent that the arbitrators otherwise provide.

 

14.           Successors and Assigns.

 

(a)           This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean
both the Company as defined above and any such successor that assumes and agrees
to perform this Agreement, by operation of law or otherwise.

 

16

--------------------------------------------------------------------------------


 

15.           Director & Officer Insurance and Indemnification.  During the
Protection Period and, upon a Qualifying Termination, for so long thereafter as
the Executive could be subject to liability, the Company shall keep in place a
directors’ and officers’ liability insurance policy (or policies) providing
comprehensive coverage to the Executive for claims relating to the Executive’s
service as an employee, officer, or director of the Company, on terms and
conditions no less favorable to the Executive (e.g., with respect to scope,
amounts and deductibles) provided to then-existing officers and directors of the
Company.  The Company shall indemnify the Executive to the fullest extent
permitted by the general laws of the State of Maryland and shall provide
indemnification expenses in advance to the extent permitted thereby.  The
Company will follow the procedures required by applicable law in determining
persons eligible for indemnification and in making indemnification payments and
advances.   The indemnification and advance of expenses provided by the Company
pursuant to this Agreement shall not be deemed exclusive of any other rights to
which the Executive may be entitled under any law (common or statutory), or any
agreement, vote of stockholders or disinterested directors or other provision
that is consistent with law, both as to action in his official capacity and as
to action in another capacity while holding office or while employed or acting
as agent for the Company, shall continue in respect of all events occurring
while the Executive was a director of or employed by the Company after the
Executive has ceased to be a director of or employed by the Company, and shall
inure to the benefit of the estate, heirs, executors and administrators of the
Executive.

 

16.           Reimbursement of Legal Fees.  The Company will pay all reasonable
fees and expenses, if any (including without limitation, legal fees and
expenses) that are incurred by the Executive to enforce this Agreement and that
result from a breach of this Agreement by the Company.

 

17.           Notice.  Any notices, requests, demands, or other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address the Executive
has filed in writing with the Company, or in the case of the Company, to its
principal offices.

 

18.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

 

19.           Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

 

20.           Entire Agreement.  Unless otherwise specifically provided in this
Agreement, the Executive and the Company acknowledge that this Agreement
supersedes any other agreement between them or between the Executive and the
Company or a Subsidiary, concerning the subject matter hereof.

 

21.           Alienability.  The rights and benefits of the Executive under this
Agreement may not be anticipated, alienated or subject to attachment,
garnishment, levy, execution or other legal or

 

17

--------------------------------------------------------------------------------


 

equitable process except as required by law.  Any attempt by the Executive to
anticipate, alienate, assign, sell, transfer, pledge, encumber or charge the
same shall be void.  Payments hereunder shall not be considered assets of the
Executive in the event of insolvency or bankruptcy.

 

22.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By:

/s/ Charles A. Berardesco

 

 

Name: Charles A. Berardesco

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

/s/ Michael J. Wallace

 

 

Michael J. Wallace

 

18

--------------------------------------------------------------------------------
